FIRST DIVISION
                              BARNES, P. J.,
                          MERCIER and BROWN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                      April 9, 2019




In the Court of Appeals of Georgia
 A19A0184. THOMAS v. SHEPPARD.

      BROWN, Judge.

      Plaintiff Timmy Thomas appeals the trial court’s order granting defendant

Vernika Sheppard’s motion to enforce a settlement agreement in this personal injury

action arising from a motor vehicle accident. Thomas argues that the trial court erred

in finding an enforceable settlement agreement because Sheppard attempted to alter

the material terms of the settlement offer and failed to tender the proceeds as

proposed. For the reasons discussed below, we dismiss this appeal for lack of

jurisdiction.

      Thomas filed this action against Sheppard on December 19, 2016, in Fulton

County State Court, seeking compensatory and punitive damages. Sheppard moved
to enforce the parties’ settlement agreement, and the trial court granted the motion on

June 19, 2018.

      “It is well established that this Court has a solemn duty to inquire into our

jurisdiction to review the errors enumerated on appeal, and it is a duty we [should]

not take lightly.” (Citation and footnotes omitted.) Torres v. Elkin, 317 Ga. App. 135,

138 (1) (730 SE2d 518) (2012). OCGA § 5-6-34 (a) (1) provides that direct appeal

may be had from all final judgments of the trial court, and specifies that a final

judgment exists only “[when] the case is no longer pending in the court below. . . .”

In Torres, supra, this Court explained that “[i]n the case of an order granting a motion

to enforce a settlement agreement, the order is not final until the trial court expressly

enters final judgment on that order.” (Citations and footnote omitted.) Id. at 138-139

(1), citing Underwood v. Underwood, 282 Ga. 643, 644 (1) (651 SE2d 736) (2007)

(“notwithstanding the trial court’s grant of a motion to enforce a settlement, a case is

not at an end until such time as the agreement has been made the judgment of the

court, thereby terminating the litigation”) (citation and punctuation omitted).

      Here, the trial court did not enter final judgment simultaneously with its order

granting Sheppard’s motion to enforce the settlement agreement, and there is nothing

in the record indicating that the trial court entered a final judgment after ruling on the

                                            2
motion to enforce the settlement agreement. Because the trial court’s order enforcing

the settlement agreement is not a final judgment within the meaning of OCGA § 5-6-

34 (a), this appeal must be dismissed.

      Appeal dismissed. Barnes, P. J., and Mercier, J., concur.




                                         3